894 F.2d 408
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Gary W. ROBINSON, Defendant-Appellant.
No. 89-6505.
United States Court of Appeals, Sixth Circuit.
Jan. 25, 1990.

Before BOYCE F. MARTIN, Jr. and RYAN, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
The defendant has filed a "Notice of Appeal and/or Petition for Permission to Appeal" from a district court order denying pretrial motions for discovery, to suppress, and for an enlargement of time to file further motions.  On December 18, 1989, this Court entered an order for the defendant to show cause why the appeal should not be dismissed for lack of jurisdiction.  No response has been filed.


2
Interlocutory appeals in criminal cases have been limited to the denial of three types of motions, none of which are applicable here.   Midland Asphalt Corp. v. United States, 109 S. Ct. 1494 (1989).  In criminal proceedings denial of pretrial motions relating to discovery and motions to suppress have been held nonappealable.   United States v. Ryan, 402 U.S. 530, 533 (1970) (motion to quash subpoena);  DiBella v. United States, 369 U.S. 121 (1969) (motion to suppress).  Finally, although permission to appeal an interlocutory order may be sought in a civil case, there is no such right in a criminal case.   In re April 1977 Grand Jury Subpoena, 584 F.2d 1366 (6th Cir.1978) (en banc), cert. denied, 440 U.S. 934 (1979).  In any event, the district court denied the defendant's request for interlocutory appeal by order of November 16, 1989.


3
It is therefore ORDERED that this appeal is dismissed sua sponte for lack of jurisdiction.  Rule 9(b)(1), Local Rules of the Sixth Circuit.